Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the limitation "disposed to be adjacent to the surface in the same direction….” There is insufficient antecedent basis for this limitation in the claim, and it is not clear whether “the surface” refers to the “first,” “second,” “third,” “fourth,” “fifth,” or “sixth” surface.
The Examiner reasonably believes that claim 1 was meant to recite: “disposed to be adjacent to the third surface in the same direction….”
In order to expedite prosecution, the phrase “disposed to be adjacent to the surface in the same direction….” is construed as such.

The phrases “disposed to not be adjacent to the fifth surface, . . . disposed to not be adjacent to the sixth surface” in claims 2 and 11 are not clear because each respective internal electrode in the claim is adjacent to the fifth and sixth surface.  Therefore it is not clear how the internal electrodes can be disposed to not be adjacent to the fifth and sixth surfaces.
In order to expedite prosecution, the phrases “disposed to not be adjacent to the fifth surface, . . . disposed to not be adjacent to the sixth surface” are construed as how it might be interpreted by a person having ordinary skill in the art.

The phrase “substantially the same” in claims 5 and 14 is a relative term which renders the claim indefinite.  The phrase “substantially the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In order to expedite prosecution, the phrase “substantially the same” is construed as how it might be interpreted by a person having ordinary skill in the art.

All dependent claims are rejected under 112 as they depend from a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 8,559,160, “Kim”).

Regarding claim 1, Kim anticipates 1. A multilayer capacitor, comprising: a capacitor body including first and second surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction perpendicular to the first direction, and fifth and sixth surfaces opposing each other in a third direction perpendicular to the second direction, a plurality of dielectric layers and a plurality of first and second internal electrodes alternately disposed with respective dielectric layers interposed therebetween in the first direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the multilayer ceramic capacitor 100 comprises a multilayer body including surfaces in a lamination direction are defined as a top face Tf and a bottom face Bf, surfaces in a length direction are defined as first and second short faces Sf1 and Sf2, and surfaces in a width direction are defined as first and second long faces Lf1 and Lf2, respectively, a plurality of first and second internal electrodes 121 and 122 alternately disposed with respective dielectric layers 111 interposed therebetween in the first or height direction); 
and first and second external electrodes disposed on the capacitor body and electrically connected to the first and second internal electrodes, respectively (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; One ends of the plurality of the first internal electrodes 121 exposed to the first short face Sf1 may be connected to a first external electrode 131, while one ends of the plurality of second internal electrodes 122 exposed to the second short face Sf2 may be connected to a second external electrode 132);
wherein the first and second internal electrodes are disposed to be offset in the first direction (Figs. 1, 3-4, col. 6, lines 49-51; the internal electrodes are alternately offset from the left side to the right side every two steps, or other various modifications may be applied),
wherein a first plurality of the first and second internal electrodes is disposed to be adjacent to the fifth surface in the third direction, a second plurality of the first and second internal electrodes is disposed to be adjacent to the sixth surface in the third direction, and a third plurality of the first and second internal electrodes is disposed in a central region in the third direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the internal electrodes 121-122 include a first plurality of the first and second internal electrodes is disposed to be adjacent to the fifth or left surface in the third or width direction, a second plurality of the first and second internal electrodes is disposed to be adjacent to the sixth or right surface in the third or width direction, and a third plurality of the first and second internal electrodes is disposed in a central region in the third or width direction), 
and wherein internal electrodes among the first and second internal electrodes, disposed to be adjacent to the third surface in the same direction, include an even number of two or more of internal electrodes disposed to be offset therebetween (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the internal electrodes 121-122 among the first and second internal electrodes 121-122 are disposed to be adjacent to the third or short face in the same direction, include two or more internal electrodes 121-122 disposed to be offset therebetween. Examiner’s note: see the 112 rejection above for the construction of this limitation.).

Regarding claim 2, Kim anticipates 2. The multilayer capacitor of claim 1, wherein a single first internal electrode and a single second internal electrode, disposed to not be adjacent to the fifth surface, are disposed between the first internal electrode and the second internal electrode disposed to be adjacent to the fifth surface (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are disposed between a first and second internal electrode 121 and 122 disposed to be adjacent to the fifth or left surface. Examiner’s note: see the 112 rejection above regarding the phrase “disposed to not be adjacent to the fifth surface.”),
wherein a single first internal electrode and a single second internal electrode, disposed to not be adjacent to the sixth surface, are disposed between the first internal electrode and the second internal electrode disposed to be adjacent to the sixth surface (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are disposed between a first and second internal electrode 121 and 122 disposed to be adjacent to the sixth or right surface. Examiner’s note: see the 112 rejection above regarding the phrase “disposed to not be adjacent to the sixth surface.”), 
and wherein a single first internal electrode and a single second internal electrode, disposed to be adjacent to the fifth surface or the sixth surface, are disposed between the first internal electrode and the second internal electrode disposed in the central region in the third direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are adjacent to the fifth or left surface or the sixth or right surface, are disposed between a first and second internal electrode 121-122 disposed in the central region in the third or width direction).

Regarding claim 3, Kim anticipates 3. The multilayer capacitor of claim 1, wherein the first and second internal electrodes include a 1-1 internal electrode disposed to be adjacent to the fifth surface, a 2-1 internal electrode disposed to be adjacent to the sixth surface, a 1-2 internal electrode disposed in a central region in the third direction, a 2-2 internal electrode disposed to be adjacent to the fifth surface, a 1-3 internal electrode disposed to be adjacent to the sixth surface, and a 2-3 internal electrode disposed in a central region in the third direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; first and second internal electrodes 121 and 122 include a first internal electrode 121 adjacent to the fifth or left surface, a first internal electrode 122 adjacent to the sixth or right surface, a second 121 internal electrode disposed in a central region in the third or width direction, a second 122 internal electrode adjacent to the fifth or left surface, a third 121 internal electrode adjacent to the sixth or right surface, and a third 122 internal electrode disposed in the central region in the third or width direction), 
and wherein the 1-1 internal electrode, the 2-1 internal electrode, the 1-2 internal electrode, the 2-2 internal electrode, the 1-3 internal electrode, and the 2-3 internal electrode are laminated in order in the first direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the first internal electrode 121, first internal electrode 122, second internal electrode 121, second internal electrode 122, third internal electrode 121, and third internal electrode 122 are laminated in order in the first or height direction).

Regarding claim 4, Kim anticipates 4. The multilayer capacitor of claim 3, wherein the 1-1 internal electrode, the 2-1 internal electrode, the 1-2 internal electrode, the 2-2 internal electrode, the 1-3 internal electrode, and the 2-3 internal electrode are repeatedly disposed two or more times in the first direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the first internal electrode 121, first internal electrode 122, second internal electrode 121, second internal electrode 122, third internal electrode 121, and third internal electrode 122 are repeatedly disposed two or more times in the first or height direction, see the ellipsis at Fig. 4).

Regarding claim 5, Kim anticipates 5. The multilayer capacitor of claim 3, wherein a length by which the 1-1 internal electrode and the 2-2 internal electrode are offset toward the fifth surface with reference to the 1-2 internal electrode is substantially the same as a length by which the 2-1 internal electrode and the 1-3 internal electrode are offset toward the sixth surface with reference to the 1-2 internal electrode (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a length by which the first internal electrode 121 and the second internal electrode 122 are offset toward the fifth or left surface with reference to the second internal electrode 121 is substantially the same as a length by which the first internal electrode 122 and the third internal electrode 121 are offset toward the sixth or right surface with reference to the second internal electrode 121).

Regarding claim 6, Kim anticipates 6. The multilayer capacitor of claim 3, wherein lengths of the 1-1 internal electrode and the 2-1 internal electrode which do not overlap each other in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the first internal electrode 121 and the first internal electrode 122 which do not overlap each other in the third or width direction are the same).

Regarding claim 7, Kim anticipates 7. The multilayer capacitor of claim 3, wherein lengths of the 2-2 internal electrode and the 1-3 internal electrode which do not overlap each other in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the second internal electrode 122 and the third internal electrode 121 which do not overlap each other in the third or width direction are the same).

Regarding claim 8, Kim anticipates 8. The multilayer capacitor of claim 3, wherein lengths of the 1-2 internal electrode and the 2-3 internal electrode in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the second internal electrode 121 and the third internal electrode 122 in the third or width direction are the same).

Regarding claim 9, Kim anticipates 9. The multilayer capacitor of claim 3, wherein the 2-2 internal electrode and the 1-3 internal electrode work as dampers for forming an electrical field reduction region (Figs. 1, 3-4, col. 6, lines 22-28; internal electrodes 121 and 122 adjacent to each other in the thickness direction, having the dielectric layer disposed therebetween, have lateral sides extending in the length direction of the internal electrodes, which do not overlap to each other. As a result, concentration of an electric field in the lateral sides may be inhibited.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Asano et al. (US 2020/0203073, “Asano”).

Regarding claim 10, Kim discloses the claimed invention as applied to claim 1, above.
Kim discloses the multilayer capacitor of claim 1 (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the multilayer ceramic capacitor 100).
Kim does not disclose A board having a multilayer capacitor mounted thereon, the board comprising: a board having first and second electrode pads on one surface; wherein first and second external electrodes of the multilayer capacitor are mounted to be connected to the first and second electrode pads, respectively.
Asano discloses A board having a multilayer capacitor mounted thereon, the board comprising: a board having first and second electrode pads on one surface (Fig. 4, [0096]; the substrate 410 is a board having a multilayer capacitor mounted thereon, the substrate 410 comprising first and second signal electrodes 432, 434 which are electrode pads on one surface); 
wherein first and second external electrodes of the multilayer capacitor are mounted to be connected to the first and second electrode pads, respectively (Fig. 4, [0096], [0099]; the first external electrode 120 and first signal electrode 432 are bonded to each other while being electrically connected by a solder 440. Similarly, second external electrode 130 and second signal electrode 434 are bonded to each other while being electrically connected by solder 440).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Kim’s multilayer ceramic capacitor with Asano’s board in order to provide a mount structure or a circuit board for the multilayer ceramic electronic component, wherein the circuit board includes a first signal electrode and a second signal electrode provided on a main surface thereof, as suggested by Asano at [0094] and claims 8-9.

	Regarding claim 11, Kim in view of Asano discloses the claimed invention as applied to claim 10, above.
	Kim discloses 11. The board of claim 10, with respect to the multilayer capacitor, wherein a single first internal electrode and a single second internal electrode, disposed to not be adjacent to the fifth surface, are disposed between the first internal electrode and the second internal electrode disposed to be adjacent to the fifth surface (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are disposed between a first and second internal electrode 121 and 122 disposed to be adjacent to the fifth or left surface. Examiner’s note: see the 112 rejection above regarding the phrase “disposed to not be adjacent to the fifth surface.”),
wherein a single first internal electrode and a single second internal electrode, disposed to not be adjacent to the sixth surface, are disposed between the first internal electrode and the second internal electrode disposed to be adjacent to the sixth surface (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are disposed between a first and second internal electrode 121 and 122 disposed to be adjacent to the sixth or right surface. Examiner’s note: see the 112 rejection above regarding the phrase “disposed to not be adjacent to the sixth surface.”), 
and wherein a single first internal electrode and a single second internal electrode, disposed to be adjacent to the fifth surface or the sixth surface, are disposed between the first internal electrode and the second internal electrode disposed in the central region in the third direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a single first and second internal electrode 121 and 122 are adjacent to the fifth or left surface or the sixth or right surface, are disposed between a first and second internal electrode 121-122 disposed in the central region in the third or width direction).

Regarding claim 12, Kim in view of Asano discloses the claimed invention as applied to claim 10, above.
Kim discloses 12. The board of claim 10, with respect to the multilayer capacitor, wherein the first and second internal electrodes include a 1-1 internal electrode disposed to be adjacent to the fifth surface, a 2-1 internal electrode disposed to be adjacent to the sixth surface, a 1-2 internal electrode disposed in a central region in the third direction, a 2-2 internal electrode disposed to be adjacent to the fifth surface, a 1-3 internal electrode disposed to be adjacent to the sixth surface, and a 2-3 internal electrode disposed in a central region in the third direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; first and second internal electrodes 121 and 122 include a first internal electrode 121 adjacent to the fifth or left surface, a first internal electrode 122 adjacent to the sixth or right surface, a second 121 internal electrode disposed in a central region in the third or width direction, a second 122 internal electrode adjacent to the fifth or left surface, a third 121 internal electrode adjacent to the sixth or right surface, and a third 122 internal electrode disposed in the central region in the third or width direction), 
and wherein the 1-1 internal electrode, the 2-1 internal electrode, the 1-2 internal electrode, the 2-2 internal electrode, the 1-3 internal electrode, and the 2-3 internal electrode are laminated in order in the first direction (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; the first internal electrode 121, first internal electrode 122, second internal electrode 121, second internal electrode 122, third internal electrode 121, and third internal electrode 122 are laminated in order in the first or height direction).

Regarding claim 13, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 13. The board of claim 12, wherein the 1-1 internal electrode, the 2-1 internal electrode, the 1-2 internal electrode, the 2-2 internal electrode, the 1-3 internal electrode, and the 2-3 internal electrode are repeatedly disposed two or more times in the first direction (the first internal electrode 121, first internal electrode 122, second internal electrode 121, second internal electrode 122, third internal electrode 121, and third internal electrode 122 are repeatedly disposed two or more times in the first or height direction, see the ellipsis at Fig. 4).

Regarding claim 14, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 14. The board of claim 12, wherein a length by which the 1-1 internal electrode and the 2-2 internal electrode are offset toward the fifth surface with reference to the 1-2 internal electrode is substantially the same as a length by which the 2-1 internal electrode and the 1-3 internal electrode are offset toward the sixth surface with reference to the 1-2 internal electrode (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; a length by which the first internal electrode 121 and the second internal electrode 122 are offset toward the fifth or left surface with reference to the second internal electrode 121 is substantially the same as a length by which the first internal electrode 122 and the third internal electrode 121 are offset toward the sixth or right surface with reference to the second internal electrode 121).

Regarding claim 15, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 15. The board of claim 12, wherein lengths of the 1-1 internal electrode and the 2-1 internal electrode which do not overlap each other in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the first internal electrode 121 and the first internal electrode 122 which do not overlap each other in the third or width direction are the same).

Regarding claim 16, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 16. The board of claim 12, wherein lengths of the 2-2 internal electrode and the 1-3 internal electrode which do not overlap each other in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the second internal electrode 122 and the third internal electrode 121 which do not overlap each other in the third or width direction are the same).

Regarding claim 17, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 17. The board of claim 12, wherein lengths of the 1-2 internal electrode and the 2-3 internal electrode in the third direction are the same (Figs. 1, 3-4, col. 3, line 61-col. 4, line 3, col. 5, line 33-col. 6, line 21, col. 7, lines 4-29; lengths of the second internal electrode 121 and the third internal electrode 122 in the third or width direction are the same).

Regarding claim 18, Kim in view of Asano discloses the claimed invention as applied to claim 12, above.
Kim discloses 18. The board of claim 12, wherein the 2-2 internal electrode and the 1-3 internal electrode work as dampers for forming an electrical field reduction region (Figs. 1, 3-4, col. 6, lines 22-28; internal electrodes 121 and 122 adjacent to each other in the thickness direction, having the dielectric layer disposed therebetween, have lateral sides extending in the length direction of the internal electrodes, which do not overlap to each other. As a result, concentration of an electric field in the lateral sides may be inhibited.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847